DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A preliminary amendment was filed on 05/29/2020.

Information Disclosure Statement
	Information disclosure statements were filed 07/22/20219 and 02/19/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1,2,4,5,12,16,18 and 21 in the reply filed on 02/19/2021 is acknowledged.
Claims 23, 24, 31-34, 42, 44, 47, 48, 50 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4,  6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification sets various GLP-1 receptor agonists and DPP-IV4 inhibitors, as well as their dosages. However, applicant seems to be claiming combinations and dosages not supported by the specification. At no point does applicant set out more than two agents in combination, however claims 4 , 6 and 12 seem to set out combinations of agents and their dosages which are not supported by the specification. Clarification is requested as to whether applicant is claiming these agents in the alternative, or in combination. If applicant is claiming them in combination, applicant is requested to show support for this embodiment. Clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1,2,4,5,12,16,18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0243263 A1 (Rothkopf).
Rothkopf discloses a method of treating a metabolic disorder with a gastrointestinal implant which also includes administering one or more metabolic agents that produce incretin-like effects such as glucagon-like peptide 1 (GLP-1) and DPP IV (see [0013} and {0039]). The device may be a gastric balloon or artificial stoma device, and may include a sleeve ([0101] – [0103]) These are common forms of gastric bypass. Length of the device would be determined by the patient and within the skill of the ordinary practitioner. GLP-1 and DPP IV are discussed at [0023] – [0033]. GLP-1 derivatives such as liraglutide are disclosed at [0029]. Sitalgliptin and other DPP-IV inhibitors are listed at [0033]. Dosages for GIP-1 analogs and derivatives and DPP-IV inhibitors are listed at [0040} – [0043]. Routes of administration include parenteral and are all listed at [0037]. Administration and dosage per day is discussed at [0043] – [0044]. Timing of the administration of the agent varies from patient to patient, and can begin any time after the implant is put in. However, exact timing of the therapeutic agent administration can be optimized depending on the patient [0021]. Those of ordinary skill would have expected similar therapeutic results from the instantly claimed method of treating given the teachings of Rothkopf. The instantly claimed method would therefore have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Rothkopf.

Conclusion
	No claims are allowed.





					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz